 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

 

This Separation Agreement and General Release (“Agreement”) is entered into by
and between LivePerson, Inc. (the “Company”) and Michael I. Kovach
(“Executive”), and effective as of April 23, 2013 (the “Effective Date”).

 

WHEREAS, Executive desires to voluntarily resign from his employment with the
Company following a Transition Period (as defined below);

 

WHEREAS, pursuant to the terms and conditions set forth herein, the parties
desire to set forth their mutual obligations during the Transition Period and
thereafter; and

 

WHEREAS, the parties wish to set forth the terms of Executive’s departure and
general release of claims;

 

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, and for other good and sufficient consideration, the sufficiency of
which is hereby acknowledged, the Company and Executive agree as follows:

 

1.                  The period from the Effective Date of this Agreement until
this Agreement is terminated pursuant to Paragraph 4 below will be referred to
as the “Transition Period”. During the Transition Period, Executive will
continue in his current roles as Senior Vice President, Corporate Controller of
the Company, and agrees to carry out all duties and responsibilities
commensurate with that position in good faith and to the best of his ability,
including, but not limited to, assisting with an efficient transition of some or
all of those duties and responsibilities to Executive’s successor as requested
by the Company. Absent a written agreement to the contrary, Executive’s
employment relationship with the Company will terminate pursuant to the terms of
this Agreement upon the conclusion of the Transition Period pursuant to
Paragraph 4 hereof. The date on which this Agreement terminates pursuant to
Paragraph 4 hereof is referred to in this Agreement as the “Separation Date”.
Following the Separation Date, Executive shall execute a General Release in the
form attached hereto as Schedule A that becomes effective and irrevocable no
later than thirty (30) days following the Separation Date (such deadline, the
“Release Deadline”).

 

2.                     During the Transition Period, the Company agrees to
continue Executive’s base salary and benefits that are in effect on the date of
the execution of this Agreement. Following the Separation Date, Company will pay
to Executive in a timely manner any outstanding amounts owed for reimbursable
expenses and/or accrued vacation time pursuant to standard Company policies.

 



3.                     Executive acknowledges and agrees that all outstanding
stock options granted to Executive to purchase shares of the Company’s Common
Stock (collectively, the “Options”) are governed pursuant to the Company’s 2009
Stock Incentive Plan (the “Plan”) and the applicable stock option agreement
(collectively, the “Option Documents”). Subject to, and in exchange for
Executive’s execution of and compliance with this Agreement (including without
limitation execution and non-revocation of the General Release by the Release
Deadline, as described in Paragraph 1), the Company will accelerate the vesting
of 18,675 shares subject to the option granted on June 17, 2010 as set forth in
the relevant Option Documents, such that a total of 18,675 shares subject to
such option will be vested and exercisable as of the Separation Date (the
“Accelerated Shares”). Executive acknowledges and agrees that (a) with the
exception of the Accelerated Shares and other Options that are vested pursuant
to their original terms and conditions on the Separation Date, all Options held
by Executive that are not vested as of the Separation Date under their original
terms and conditions will be terminated and cancelled as of the Separation date;
and (b) Options (including Accelerated Shares) that are vested on the Separation
Date will remain exercisable for a period of ninety (90) days following the
Separation Date, after which period such Options (if unexercised) will be
terminated and cancelled.

 



 

 

 



4.                  This Agreement and Executive’s employment will terminate
upon the earliest to occur of the following: (a) close of business on April 23,
2013 or (b) such earlier date as determined and noticed in writing to Executive
by the Company, in its sole discretion, or to the Company by Executive, in his
sole discretion, at which time, Executive’s service relationship with the
Company will cease. For purposes of clarification, any termination of
Executive’s employment pursuant to this Paragraph 4 shall qualify as a
“separation from service” within the meaning of Section 409A (as defined below).
Upon the Separation Date or an earlier date if requested by the Company,
Executive will tender formal resignation of his roles as Senior Vice President,
Corporate Controller, following which Executive will continue employment until
the Separation Date (if the resignation date and the Separation Date are not the
same date) in a capacity to be defined by the Company.

 

5.                  In exchange for the payments and benefits provided for in
this Agreement during the Transition Period, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Executive hereby forever unconditionally and irrevocably releases and discharges
the Company, and each and all of its direct and indirect affiliates, parents,
subsidiaries (wholly-owned or not), members, branches, divisions, business units
or groups, agencies, predecessors, successors and assigns, any employee benefit
plans established or maintained by any of the foregoing entities and each and
all of their current and former officers, directors, employees, trustees, plan
administrators, agents, attorneys, representatives, partners, advisors and
shareholders (collectively and individually, the “Released Parties”), from any
and all claims, demands, causes of action, complaints, agreements, promises
(express or implied), contracts, undertakings, covenants, guarantees,
grievances, liabilities, damages, rights, obligations, expenses, debts and
demands whatsoever, in law or equity, known or unknown, whether present or
future, whether known or unknown, and of whatsoever kind or nature that
Executive, his heirs, executors, administrators, representatives and assigns
ever had, now have or hereafter can, shall or may have, for, upon, or by reason
of any alleged or actual matter, omission, act, cause or thing from the
beginning of time until the date he signs this Agreement, including, but not
limited to, those arising out of his employment or the termination thereof.

 

                    Executive understands and acknowledges that by signing this
Agreement he is waiving and releasing any and all claims he may have concerning
the terms and conditions of his employment and the termination of his employment
including those prohibiting discrimination on the basis of age, sex, race,
color, disability, religion, creed, national origin, ancestry, sexual
orientation, gender expression, gender identity, handicap, marital status,
citizenship or any other protected factor or characteristic, prohibiting
discrimination for requesting or taking a family or medical leave, prohibiting
discrimination with regard to benefits or any other terms and conditions of
employment, or prohibiting retaliation in connection with any complaint or claim
of alleged discrimination or harassment and that he intends to do so. As such,
this release includes, but is not limited to, any claims arising under Title VII
of the 1964 Civil Rights Act, 42 U. S. C. § 2000e et seq.; the Age
Discrimination in Employment Act, 29 U. S. C. § 621, et seq.; the Older Workers’
Benefit Protection Act, 29 U.S.C. §626(f), et seq.; the Americans with
Disabilities Act, 42 U. S. C. § 12101 et seq.; the Employee Retirement and
Income Security Act, 29 U. S. C. § 1001 et seq.; the Fair Labor Standards Act,
as amended, 29 U.S.C. § 201 et seq.; the Family Medical Leave Act, 29 U.S.C. §§
2601 et seq.; the New York State Human Rights Law, N.Y. Exec. Law § 290 et seq.;
New York Equal Rights Law, N.Y. Civ. Rights Law § 40-c et seq.; New York
Whistleblower Protection Law, N.Y. Lab. Law § 740 et seq.; New York Family Leave
Law, N.Y. Lab. Law § 201-c; New York Equal Pay Law, N.Y. Lab. Law § 194; N.Y.
Lab. Law § 215; the New York City Human Rights Law, Administrative Code of the
City of New York, Section 8-101 et seq.; and any other federal or state
constitutions, federal, state or local statutes, or any contract, quasi
contract, common law or tort claims, whether known or unknown, suspected or
unsuspected, concealed or hidden, or developed or undeveloped, up through the
date of his execution of this Agreement. Executive further agrees that he will
not institute or authorize any other party, governmental or otherwise, to
institute any administrative or legal proceeding seeking compensation or damages
on his behalf against the Released Parties relating to or arising out of any
aspect of his employment or termination.

 



 

 

 

6.                  Executive represents that as of the Effective Date he was
not denied a request for leave, or retaliated against for taking leave under the
Family and Medical Leave Act, 29 U.S.C. §§2601 et seq., at any time during his
employment with the Company.

 

7.                  Executive acknowledges and agrees that throughout the
Transition Period and after his employment he will continue to be obliged as
follows:

 

(a)Executive agrees, with reasonable notice, to furnish information as may be in
his possession and cooperate with the Company as may be reasonably requested in
connection with any claims or legal action in which the Company is or may become
a party.

 

(b)Executive recognizes and acknowledges that all information pertaining to the
software, business, clients, customers or other relationships of the Company is
confidential and is a unique and valuable asset of the Company. Executive will
not disclose any information concerning the affairs, business, clients, or
customers of the Company except as required by law. Executive will not make use
of this type of information for his own purposes or for the benefit of any
person or organization other than the Company. All records, memoranda, software
or intellectual property whether made by Executive or otherwise coming into his
possession are confidential and will remain the property of the Company.

 

(c)During the Transition Period and for a twelve (12) month period after the
Separation Date (the “Restricted Period”), Executive, without express written
approval from the Company, will not solicit any clients of the Company for any
existing business of the Company.

 

(d)During the Restricted Period, Executive (acting on his own behalf, or for or
through others) will not actively solicit or induce any employee of the Company
to terminate their employment with the Company or engage in activities that
directly compete with the business of the Company.

 



 

 

 

8.                  Executive acknowledges and agrees that the Company’s
obligation to make any payments or provide any benefits under this Agreement
shall cease upon any violation of Paragraph 7 above. The Company must first
provide written notice to Executive specifying the act which has violated
Paragraph 7, and if such violation is not cured within fifteen (15) days, if
capable of being cured, than the Company will inform Executive of its
termination of its post-employment payments. Executive agrees that the
restrictions contained in Paragraph 7 are essential elements of this Agreement,
and, but for Executive’s agreement to comply with such restrictions, the Company
would not have entered into this Agreement.

 

9.                  Executive represents that upon the conclusion of the
Transition Period he will certify that he has returned to the Company all
Company property and equipment in his possession or control, including, but not
limited to, computer equipment (including, but not limited to, computer
hardware, software and printers, wireless handheld devices, cellular phones,
pagers, etc. except as expressly set forth below in this Section 9), customer
information, customer lists, employee lists, Company files, notes, contracts,
records, business plans, financial information, specifications,
computer-recorded information, software, tangible property, identification
badges and keys, and any other materials of any kind which contain or embody any
proprietary or confidential material of the Company (and all reproductions
thereof); provided, however, subject to, and in consideration of, Executive’s
execution of this Agreement and provided Executive comply with all of the terms
of this Agreement, Executive will be permitted to keep his Company-issued laptop
computer as his own personal property, provided that Executive provides copies
of all Company related information, if any, that is contained on the laptop to
the Company and Executive then immediately deletes all such Company related
information from his laptop. Executive also represents that upon the conclusion
of the Transition Period he will certify that he has left intact all electronic
Company documents, including those that he developed or helped to develop during
his employment. Executive further represents that he will certify that he has
cancelled all accounts for his benefit, if any, in the Company’s name including,
but not limited to, credit cards, telephone charge cards, cellular phone
accounts, pager accounts, and computer accounts, at the conclusion of the
Transition Period. Notwithstanding the foregoing, the Company will assist
Executive in making an electronic copy of his contact list in whatever format
Executive reasonably requests.

 

10.           Executive agrees that he will not, at any time, publicly
disparage, criticize or ridicule the Company, nor make any negative public
comments regarding the Company, its officers, employees, directors, products,
services or business practices. The Company agrees to direct its officers,
directors and authorized spokespersons not at any time to publicly disparage,
criticize, or ridicule Executive or make any negative public comments regarding
Executive.

 

11.              All amounts payable under this Agreement shall be subject to
deduction for all federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation and any other required
deductions. The parties intend that all payments made under this Agreement
comply with, or will be exempt from, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations and other guidance
there under and any state law of similar effect (collectively “Section 409A”) so
that none of the payments or benefits will be subject to the adverse tax
penalties imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply or be exempt. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. Company shall have no
liability to Executive or to any other person if the payments and benefits
provided in this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant. In no event will the Company
reimburse Executive for any taxes or other penalties that may be imposed on
Executive as a result of Section 409A, and Executive shall indemnify the Company
for any liability therefor.

 



 

 

 

12.              This Agreement amicably resolves any issues between the parties
and they agree that this Agreement shall neither be interpreted nor construed as
an admission of any wrongdoing or liability on the part of Executive or the
Company.

 

13.              This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of
conflicts of laws. Executive hereby submits to and acknowledges and recognizes
the jurisdiction of the courts of the State of New York, or, if appropriate, a
federal court located in New York (which courts, for purposes of this Agreement,
are the only courts of competent jurisdiction) over any suit, action or other
proceeding arising out of, under, or in connection with this Agreement or the
subject matter hereof.

 

14.              The provisions of this Agreement are severable. If any
provision of this Agreement is held invalid or unenforceable, such provision
shall be deemed deleted from this Agreement and such invalidity or
unenforceability shall not affect any other provision of this Agreement, the
balance of which will remain in and have its intended full force and effect;
provided, however that if such invalid or unenforceable provision may be
modified so as to be valid and enforceable as a matter of law, such provision
shall be deemed to have been modified so as to be valid and enforceable to the
maximum extent permitted by law.

 

15.              Executive understands and agrees that he may have, and has had,
at least twenty one (21) calendar days from the date hereof to accept this
Agreement. Executive acknowledges that he was advised by the Company to consult
with an attorney of his own choosing concerning the waivers contained in and the
terms of this Agreement, and that the waivers he has made and the terms he has
agreed to herein are knowing, conscious and with full appreciation that he is
forever foreclosed from pursuing any of the rights so waived.

 

16.              Executive has seven (7) days after the execution of this
Agreement within which he may revoke this Agreement. In order to revoke this
Agreement, Executive must deliver to the Company’s Human Resources Department,
with a copy to the Company’s General Counsel, on or before seven (7) days after
the execution of this Agreement a letter stating that he is revoking this
Agreement.

 

17.              This Agreement shall be binding on and shall inure to the
benefit of Executive’s heirs, executors, administrators, representatives and
assigns and the Company’s successors in interest and assigns. Executive may not
assign any of his rights or duties hereunder, except with the written consent of
the Company. Executive covenants and represents that he has not assigned or
attempted to assign any rights or claims he may have against the Company at any
time prior to signing this Agreement.

 



 

 

 

18.              The Company will indemnify Executive to the fullest extent
permitted by the laws of Delaware in effect at that time, or the certificate of
incorporation and by-laws of the Company, or any indemnification agreement
between Executive and the Company, whichever affords the greater protection to
Executive.

 

19.              The parties agree that this Agreement, together with the Option
Documents, contains the entire agreement between the parties and supersedes and
cancels any and all prior or contemporaneous agreement or understanding on the
subjects covered herein, including, but not limited to, Executive’s employment
agreement entered into by and between the Company and Executive dated November
6, 2009, and no agreements, representations or statements of either party not
contained in this Agreement shall bind that party. Notwithstanding the
foregoing, Executive acknowledges that nothing herein supersedes any
pre-existing duties of confidentiality, or the assignment of any invention or
intellectual property or proprietary rights to the Company. This Agreement can
be modified only in writing signed by both parties.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 



Executive   LivePerson, Inc.       /s/ Michael I. Kovach   /s/ Dan Murphy
Signature   By       Michael I. Kovach   Dan Murphy Print Name   Print Name    
  4/18/2013   4/18/2013 Date   Date



 

 

 

 

SCHEDULE A

 

TEMPLATE GENERAL RELEASE OF ALL CLAIMS

 

Pursuant to the Separation Agreement and General Release entered into by and
between LivePerson, Inc. (the “Company”) and Michael I. Kovach (the
“Executive”), dated effective as of April 18, 2013 (the “Separation Agreement”),
Executive hereby enters into this General Release of All Claims (the “Release”).
In consideration of the vesting acceleration set forth in Paragraph 3 of the
Separation Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Executive hereby forever
unconditionally and irrevocably releases and discharges the Company, and each
and all of its direct and indirect affiliates, parents, subsidiaries
(wholly-owned or not), members, branches, divisions, business units or groups,
agencies, predecessors, successors and assigns, any employee benefit plans
established or maintained by any of the foregoing entities and each and all of
their current and former officers, directors, employees, trustees, plan
administrators, agents, attorneys, representatives, partners, advisors and
shareholders (collectively and individually, the “Released Parties”), from any
and all claims, demands, causes of action, complaints, agreements, promises
(express or implied), contracts, undertakings, covenants, guarantees grievances,
liabilities, damages, rights, obligations, expenses, debts and demands
whatsoever, in law or equity, known or unknown, whether present or future,
whether known or unknown, and of whatsoever kind or nature that Executive, his
heirs, executors, administrators, representatives and assigns ever had, now have
or hereafter can, shall or may have, for, upon, or by reason of any alleged or
actual matter, omission, act, cause or thing from the beginning of time until
the date he signs this Release, including, but not limited to, those arising out
of his employment or the termination thereof; provided, however, that the
foregoing shall not release Company from its continuing obligations set forth in
the Separation Agreement.

  

Executive understands and acknowledges that by signing this Release he is
waiving and releasing any and all claims he may have concerning the terms and
conditions of his employment and the termination of his employment including
those prohibiting discrimination on the basis of age, sex, race, color,
disability, religion, creed, national origin, ancestry, sexual orientation,
gender expression, gender identity, handicap, marital status, citizenship or any
other protected factor or characteristic, prohibiting discrimination for
requesting or taking a family or medical leave, prohibiting discrimination with
regard to benefits or any other terms and conditions of employment, or
prohibiting retaliation in connection with any complaint or claim of alleged
discrimination or harassment and that he intends to do so. As such, this release
includes, but is not limited to, any claims arising under Title VII of the 1964
Civil Rights Act, 42 U. S. C. § 2000e et seq.; the Age Discrimination in
Employment Act, 29 U. S. C. § 621, et seq.; the Older Workers’ Benefit
Protection Act, 29 U.S.C. §626(f), et seq.; the Americans with Disabilities Act,
42 U. S. C. § 12101 et seq.; the Employee Retirement and Income Security Act, 29
U. S. C. § 1001 et seq.; the Fair Labor Standards Act, as amended, 29 U.S.C. §
201 et seq.; the Family Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; the New
York State Human Rights Law, N.Y. Exec. Law § 290 et seq.; New York Equal Rights
Law, N.Y. Civ. Rights Law § 40-c et seq.; New York Whistleblower Protection Law,
N.Y. Lab. Law § 740 et seq.; New York Family Leave Law, N.Y. Lab. Law § 201-c;
New York Equal Pay Law, N.Y. Lab. Law § 194; N.Y. Lab. Law § 215; the New York
City Human Rights Law, Administrative Code of the City of New York, Section
8-101 et seq.; and any other federal or state constitutions, federal, state or
local statutes, or any contract, quasi contract, common law or tort claims,
whether known or unknown, suspected or unsuspected, concealed or hidden, or
developed or undeveloped, up through the date of his execution of this Release.
Executive further agrees that he will not institute or authorize any other
party, governmental or otherwise, to institute any administrative or legal
proceeding seeking compensation or damages on his behalf against the Released
Parties relating to or arising out of any aspect of his employment or
termination.

 



 

 

 

Executive acknowledges and agrees that, as of the date of this Release,
Executive has been paid all compensation (including without limitation any
accrued but unused vacation or paid time off) for all of Executive’s service
with the Company except for compensation, if any, owed to Executive pursuant to
the provisions of the Separation Agreement. Executive represents that as of the
date hereof he was not denied a request for leave, or retaliated against for
taking leave under the Family and Medical Leave Act, 29 U.S.C. §§2601 et seq.,
at any time during his employment with the Company. Executive and the Company
also hereby agree that nothing contained in this Release shall constitute or be
treated as an admission of liability or wrongdoing or of any violation of law by
the Company or Executive.

 

This Release constitutes the entire agreement between Executive and the Company
with regard to the subject matter of this Release. This Release supersedes any
other agreements, representations or understandings, whether oral or written and
whether express or implied, which relate to the subject matter of this Release
other than the Option Documents and the continuing obligations of Executive and
Company that are set forth in the Separation Agreement. Executive understands
and agrees that this Release may be modified only in a written document signed
by Executive and a duly authorized officer of the Company.

 

This Release shall be governed by and construed in accordance with the laws of
the State of New York, without regard to principles of conflicts of laws.
Executive hereby submits to and acknowledges and recognizes the jurisdiction of
the courts of the State of New York, or, if appropriate, a federal court located
in New York (which courts, for purposes of this Release, are the only courts of
competent jurisdiction) over any suit, action or other proceeding arising out
of, under, or in connection with this Release or the subject matter hereof.

 

The provisions of this Release are severable. If any provision of this Release
is held invalid or unenforceable, such provision shall be deemed deleted from
this Release and such invalidity or unenforceability shall not affect any other
provision of this Release, the balance of which will remain in and have its
intended full force and effect. However that if such invalid or unenforceable
provision may be modified so as to be valid and enforceable as a matter of law,
such provision shall be deemed to have been modified so as to be valid and
enforceable to the maximum extent permitted by law.

 

By signing below, Executive acknowledges that this Release affects substantial
rights and that Executive has been advised to consult with an attorney prior to
execution of this Release. Executive further understands and acknowledges that
Executive has up to twenty-one (21) days following the Separation Date (as
defined in Paragraph 1 of the Separation Agreement) to review this Release and
to discuss it with an attorney of Executive’s own choosing, at Executive’s own
expense, whether or not Executive wishes to sign this Release. Furthermore,
Executive understands and acknowledges that Executive has seven (7) days after
Executive signs this Release during which time Executive may revoke this
Release. If Executive wishes to revoke this Release, Executive may do so by
delivering a letter of revocation to the Company’s Human Resources Department
with a copy to the Company’s General Counsel, by 5 p.m. EST on the seventh (7)
days after Executive signs this Release.

 



 

 

 

Because of the revocation period, Executive understands that this Release will
not become effective or enforceable until the eighth (8th) day after the date
Executive signs this Release.

 

To accept this Release, Executive must sign and date this Release and return it
to the Company’s Human Resources Department with a copy to the Company’s General
Counsel.

 

Executive’s agreement with the terms of this Release is signified by Executive’s
signature below. Furthermore, Executive acknowledges that Executive has read and
understands this Release and that Executive signs this Release of all claims
voluntarily, with full appreciation that at no time in the future may Executive
pursue any of the rights that Executive has waived in this Release.

 

 



Date:   4/18/2013   /s/ Michael I. Kovach       By:  Michael I. Kovach



 



 

